Shea, J.,
dissenting. The contract before us is in writing, and it characterizes the $10,000 paid to the defendant seller simply as a “deposit” to be credited upon the purchase price of $102,500. As the majority opinion states, there is no provision dealing expressly with the damages the seller should receive in the event of a breach. The opinion concludes, nevertheless, that the trial referee could reasonably construe the provision for a deposit as one for liquidated damages. I disagree with this wholly unprecedented construction of a quite ordinary provision for a security deposit.
*68There are no circumstances here which would suspend the operation of the rule that prior negotiations are deemed to be merged in a written contract. “It is, of course, fundamental, as a matter of substantive law, that the terms of a written contract which is intended by the parties to set forth their entire agreement may not be varied by parol evidence.” Maier v. Arsenault, 140 Conn. 364, 367-68, 100 A.2d 403 (1953); see Merritt-Chapman & Scott Corporation v. Mauro, 171 Conn. 177, 194-95, 368 A.2d 44 (1976) (Cotter, J., dissenting). Apparently the majority consider the absence of a provision for disposition of the $10,000 deposit in the event of a default by the buyer to create an ambiguity or an omission which permitted the referee to rely upon the testimony in ascertaining the intention of the parties. The opinion, however, fails to specify any testimony that would reasonably support a finding that the parties intended the $10,000 deposit as liquidated damages for nonperformance of the buyer. “[A]ny ambiguity in a contract must emanate from the language used in the contract rather than from one party’s subjective perception of the terms.” Reese v. First Connecticut Small Business Investment Co., 182 Conn. 326, 327, 438 A.2d 99 (1980). The transcript of testimony at the first trial, which was made an exhibit at the second trial,1 contains nothing pertaining to the disposition of the $10,000 deposit if the buyer should not perform. It is undisputed, however, that when the parties, after the time for consummating the sale in the original agreement of June 28, 1971, had passed, agreed upon a new closing date of October 15, 1971, they expressly provided that the additional sum of $1000 paid for this extension was “to be forfeited if the Buyer fails to consummate this transaction . . . .” This agreement also states that such “forfeiture . . . shall not alleviate the Buyer for its respon*69sibilities for damages should it breach this Agreement or the Agreement of June 28, 1971.” It is clear that when the parties intended to provide for something in the nature of liquidated damages, they did so expressly. The reference in this extension agreement to not relieving the buyer of “its responsibilities for damages should it breach” either of the agreements of the parties is a further indication that the $10,000 deposit under the original agreement was not intended as liquidated damages.
The reliance of the majority on the trial referee’s finding that the parties were experienced in commercial real estate transactions and had negotiated extensively concerning the terms of the sale is misplaced. Their expertise is all the more reason to assume that they included all of the significant terms of their agreement in the written contract and that the deposit was intended as security only. I can perceive nothing in the evidence to support a finding that the parties intended the deposit as liquidated damages. Accordingly, I dissent.

 See footnote 4 of the majority opinion.